CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?900752973999585-...




                                              1:17-cr-00327-MHC-JKL AND
                                                   1:21-cr-24-MHC
                                                 USA v. Joshua Epifaniou
                                                Honorable Mark H. Cohen
                                Minute Sheet for proceedings held In Open Court on 03/17/2021.


              TIME COURT COMMENCED: 10:30 A.M.                    COURT REPORTER: Judith Wolff
              TIME COURT CONCLUDED: 11:55 A.M.                    CSO/DUSM: Mike Bagley
              TIME IN COURT: 1:25                                 USPO: Stephanie Schuessler
              OFFICE LOCATION: Atlanta                            DEPUTY CLERK: Lynn Beck

         DEFENDANT(S):              [1]Joshua Polloso Epifaniou Present at proceedings
         ATTORNEY(S)                Stephen Johnson representing Joshua Polloso Epifaniou
         PRESENT:                   Nathan Kitchens representing USA
         PROCEEDING
                                    Sentencing Hearing(Sentencing Hearing Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:               No objections to the PSR by Government and Defense. PSR was adopted
                                    by the Court to which no objections had been raised. Court set forth
                                    sentencing guideline calculations. No objections to the guidelines as
                                    stated. Parties presented argument and recommendation regarding a
                                    reasonable sentence. Court advised defendant of his right of allocution.
                                    Defendant made a statement on his behalf. Sentence pronounced. See J&C
                                    for details. 3553 factors stated by Court. Appeal rights given.


         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                            3/17/2021
